           Case 1:18-vv-01898-UNJ Document 44 Filed 09/09/20 Page 1 of 7




         In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 18-1898V
                                      Filed: August 12, 2020
                                          UNPUBLISHED


    SHARON COLAIANNI-ABBOTT,
    Administrator of the Estate of WRAY
    PAUL ABBOTT, deceased,
                                                              Joint Stipulation on Damages;
                         Petitioner,                          Influenza (Flu) Vaccine; Acute
    v.                                                        Disseminated Encephalomyelitis
                                                              (ADEM)
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                        Respondent.


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.
Jennifer Leigh Reynaud, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION ON JOINT STIPULATION1

       On December 10, 2018, petitioner filed a petition as the administrator of the
estate of Wray Paul Abbott for compensation under the National Vaccine Injury
Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner
alleges that Mr. Abbott suffered acute disseminated encephalomyelitis (“ADEM”), which
lead to his death on December 24, 2016, as a result of his receipt of an influenza (“flu”)
vaccination on November 10, 2016. Petition at 1; Stipulation, filed August 12, 2020, at
¶¶ 1-4. Petitioner further alleges there has been no prior award or settlement of a civil
action for damages on behalf of Mr. Abbott as a result of his condition or his death.
Petition at 2; Stipulation at ¶ 5. “Respondent denies that the flu vaccine caused Mr.
Abbott’s alleged ADEM, any other injury, or his death. ” Stipulation at ¶ 6.



1 Because this decision contains a reasoned explanation for the special master’s action in this case, it will
be posted on the United States Court of Federal Claims’ website in accordance with the E-Government
Act of 2002. See 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information the disclosure of which would constitute an unwarranted invasion of privacy.
If the special master, upon review, agrees that the identified material fits within this definition, it will be
redacted from public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-01898-UNJ Document 44 Filed 09/09/20 Page 2 of 7



        Nevertheless, on August 12, 2020, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as the decision of the Court in awarding damages, on the terms
set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $230,000.00 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment in accordance with this decision.3


IT IS SO ORDERED.

                                          s/Daniel T. Horner
                                          Daniel T. Horner
                                          Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
Case 1:18-vv-01898-UNJ Document 44 Filed 09/09/20 Page 3 of 7
Case 1:18-vv-01898-UNJ Document 44 Filed 09/09/20 Page 4 of 7
Case 1:18-vv-01898-UNJ Document 44 Filed 09/09/20 Page 5 of 7
Case 1:18-vv-01898-UNJ Document 44 Filed 09/09/20 Page 6 of 7
Case 1:18-vv-01898-UNJ Document 44 Filed 09/09/20 Page 7 of 7
